Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not explicitly teach or suggest the claimed liquid or gel separator that includes the plurality of particles arranged as one or more layers comprising a silicate glass with the claimed size and amount in conjunction with the first and second electrolyte comprising an ionic liquid of methylimidazolium and tetrafluoroborate salt in the claimed amount, and the claimed polymers in the claimed amount.
ECKHARDT (US 2011/0226619 A1) – ECKHARDT teaches an electrochemical gas sensor including an ionic liquid (abstract).  The sensor includes a separator formed of silicate structures which are saturated with the ionic liquid electrolyte (paragraph 0113).  
DELNICK (US 7,947,397 B1) – DELNICK teaches a battery component structure that includes a silicate binders (abstract).  The separators may include the silicate binders with an ionic liquid electrolytes (column 7 lines 50-57).  
ARAI (US 2010/0167121 A1) – ARAI teaches a separator  that includes a film of PVFD (paragraph 0057).  The separator may be one based on silicate (paragraph 0057).  There may include a nonaqoueous solvent that includes an ionic liquid (paragraph 0047).  
None of ECKHARDT, DELNICK, or ARAI teaches the above noted limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722